ICJ_036_AerialIndicent1955_USA_BGR_1959-10-23_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUGDMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 23 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 23 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 23 October 1959: I.C.J. Reports 1959, p. 283.”

La présente ordonnance doit être citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 23 octobre 1959: C.I. J. Recueil 1959, p. 283.»

 

Sales number 990
N° de vente :

 

 

 
283

COUR INTERNATIONALE DE JUSTICE

1959
Le 23 octobre

ANNÉE 1959 Rôle général

n° 36

23 octobre 1959

AFFAIRE RELATIVE A
L7INCIDENT AÉRIEN DU

27 JUILLET 1955
(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KoJEVNIKOV, MORENO QUIN-
TANA, CORDOVA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER, jJuges; M. GARNIER-COIGNET,
Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante:

Vu l’ordonnance du g septembre 1959 fixant au 9 novembre 1959
la date d’expiration du délai pour le dépôt des observations et
conclusions du Gouvernement des Etats-Unis d’Amérique sur les
exceptions préliminaires soulevées par le Gouvernement de la
République populaire de Bulgarie;

4
INCIDENT AÉRIEN (É.-U. A. C. BULGARIE) (ORD. 23 X 59) 284

Considérant que, par lettre du 30 septembre 1950, l’agent du
Gouvernement des États-Unis d'Amérique a demandé que ce délai
fût prorogé au 9 février 1960;

Considérant que, par lettre du 6 octobre 1959, la lettre de l’agent
du Gouvernement des États-Unis d'Amérique a été communiquée
à l’agent du Gouvernement de la République populaire de Bulgarie,
lequel a été invité à faire connaître les vues de son Gouvernement
sur la demande ainsi présentée au nom du Gouvernement des
Etats-Unis d'Amérique;

Considérant que, par télégramme du 15 octobre 1959, l’agent du

Gouvernement de la République populaire de Bulgarie a fait savoir
que son Gouvernement ne faisait pas d’objection a cette demande;

La Cour

décide de reporter au g février 1960 la date d’expiration du délai
pour le dépôt des observations et conclusions du Gouvernement des
Etats-Unis d'Amérique sur les exceptions préliminaires soulevées
par le Gouvernement de la République populaire de Bulgarie.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-trois octobre mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement des États-Unis d'Amérique et au Gouver-
nement de la République populaire de Bulgarie.

Le Président, .
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET,
